Citation Nr: 1724096	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a headache condition.

4.  Entitlement to service connection for an acquired psychiatric condition to include bipolar disorder and posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964 with service in the Reserve from July 1964 to July 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2008 (psychiatric, low back) and September 2009 (headaches, left ankle) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and Cleveland, Ohio, respectively.  The Atlanta, Georgia RO has assumed the role of Agency of Original Jurisdiction (AOJ).  

The matters were previously remanded by the Board in April 2015 to afford the Veteran a Board hearing.  A May 2016 Travel Board hearing was conducted by the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is of record and the matters have returned to the Board.  

The Board notes that the Veteran filed a claim for nonservice-connected pension based on the need for aid and attendance and/or housebound status in May 2016.  The AOJ denied the claim in a September 2016 letter (see Virtual VA), the Veteran filed a timely notice of disagreement and a statement of the case was issued in February 2017.  However, the Veteran did not perfect his appeal and the matter is not for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






REMAND

Low back

The Veteran testified during his May 2016 Board hearing that he fell and hurt his tailbone and low back in-service.  Symptoms of pain onset in-service and continued since and a post-service fall in 2006 further aggravated his back condition.  See April 2009 notice of disagreement.  Significantly, he reports that his private doctor told him that he has arthritis of his low back and it could be related to his in-service injury.  Service treatment records (STRs) reflect that the Veteran injured his coccyx area 3 months prior to exit from service, as shown in his April 1964 exit examination.  As the Veteran has not been afforded a VA low back examination, the Board finds that a VA examination must be provided to address the nature and etiology of the condition.  

Left ankle

The Veteran asserts that a left ankle condition onset in-service and continued since.  STRs reflect treatment of a January 1960 left ankle sprain.  The Veteran was afforded an August 2009 VA examination and diagnosed with status-post left ankle open reduction, internal fixation with scarring and a left ankle sprain.  A negative nexus opinion was provided.  Thereafter, in May 2016, the Veteran testified that he was told by his physician that he now had arthritis in his left ankle and that it could be related to his in-service injury.  The Board notes that the Veteran is competent to report what a physician told him.  As such, a VA examination to adequately address the nature and etiology of the Veteran's claimed left ankle condition is required.  








Headache

The Veteran testified in May 2016 that he was told by physicians in-service that he had migraine headaches and that he felt the same symptoms since.  The August 2009 VA examiner provided a negative nexus opinion and rationalized that the Veteran's tension headaches in-service were "infrequent," diagnosed 48 years prior, and after 1961 there was no further indication of any headaches, despite serving until 1966.  Here, the Board finds that the VA examiner failed to explain the significance of the March 31, 1961 STR that described the Veteran's frontal headaches as "frequent"  prior to describing them as "infrequent" in a May 8, 1961 recheck.   Additionally, the Veteran has provided more information regarding his symptoms in-service, which he was told were migraine headaches rather than tension headaches.  Further, the examiner failed to address the significance, if any, of the Veteran's post-service 2002 neck injury with associated chronic headaches.  The Board finds that an updated VA examination is required to adequately address the nature and etiology of the Veteran's headache condition. 

Acquired psychiatric condition 

The Veteran asserts entitlement to service connection for an acquired psychiatric condition to include bipolar disorder and PTSD on the basis of personal assault.  Specifically, the Veteran asserts that he was sexually harassed on a number of occasions in-service by his Sergeant and that he was attacked by two bullies one night.  The two attackers were subsequently discharged as they had other complaints of wrongdoings against them.  Additionally, he reported that he received mental health counselling in-service and was started on lithium.  He contends that his change in duty assignment was a "marker" for PTSD because he did it to protect himself in 1962.

As an initial matter, the Veteran testified during his May 2016 Board hearing that he had an upcoming psychiatric appointment at a VA facility in June 2016.  Unfortunately, these records are not associated with the claims file.  As such, the identified VA treatment records must be associated with the claims file prior to adjudication of the claim.  

The Board finds an updated VA examination is required to adequately address the nature and etiology of the Veteran's claimed acquired psychiatric condition.  The May 2010 VA opinion is inadequate.  The examiner indicated that the Veteran did not have a diagnosis of PTSD under the DSM-IV as the stressor did not meet the degree of trauma necessary to meet the criteria and provided a diagnosis of bipolar disorder.  However, a nexus opinion was not provided for the diagnosed condition of bipolar disorder.  Additionally, a VA treatment record from April 2008 suggests that the Veteran's bipolar disorder may have pre-existed service (bipolar symptoms existed since childhood).  See VA treatment record dated July 24, 2008, pg. 29 of 62.  The May 2010 examiner indicated that the Veteran was diagnosed with bipolar disorder approximately 30 years prior (1980) but the examiner did not reconcile his opinion with the medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, including those from the Atlanta VAMC beyond December 2015.

2.  After obtaining any updated records, schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of any psychiatric, low back, left ankle, and headache condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.




For the Veteran's claimed acquired psychiatric condition:
	
(a)  Identify all psychiatric conditions diagnosed within the appeal period (beginning July 17, 2008) to include bipolar disorder and PTSD.  

In doing so, clearly identify whether the diagnostic criteria for PTSD under DSM-5 was met at any time during the appeal period?  If so, please identify the stressor(s) upon which the diagnosis is based, to include indicating whether the evidence supports the Veterans contention of an in-service personal assault that would be productive of PTSD.

The Board highlights the previous diagnosis of a personality disorder from October 1987 (prior to the appeal period).

Address any conflicting evidence of record.

 (b)  For all acquired psychiatric conditions (other than PTSD) diagnosed above, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition is related to service, to include the alleged assault.

(c)  If, the examiner finds that the record demonstrates that an acquired psychiatric condition, such as bipolar disorder, clearly and unmistakably pre-existed service, then, provide an opinion as to whether the condition was permanently aggravated (beyond the natural progress of the condition) by the Veteran's active duty service.   

(d)  If a personality disorder is diagnosed, indicate whether there was a superimposed disease or injury incurred during military service that resulted in additional disability?  If so, please identify the additional disability.

For the Veteran's claimed low back, left ankle and headache conditions:

(a)  Identify all currently diagnosed conditions of the low back, left ankle or headache within the appeal period (beginning July 17, 2008).

(b)  For any diagnosed conditions of the low back, left ankle or headache, express an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any condition is causally or etiologically related to the Veteran's military service, to include the documented injuries therein.

The Board directs the examiners attention to the in-service treatment of a left ankle sprain (January 1961), headaches (March and May 1961), coccyx injury (see April 1964 exit examination) and  lay statements regarding the onset and continuance of symptoms.  

Please also discuss the significance of any relevant post-service injuries.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
3.  Thereafter, the claims on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



